IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           April 10, 2008
                                     No. 07-40116
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

DAVID MOORE

                                                  Plaintiff-Appellant

v.

PALACIOS, Sergeant of Correctional Officers; Correctional Officer
A. GONZALEZ; Lieutenant GARCIA

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:03-CV-330


Before SMITH, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       David Moore, Texas prisoner # 801362, filed this civil rights action,
asserting Defendants Palacios and Gonzalez conspired with each other to deny
him access to the courts, and retaliate against him for threatening to file an
action by charging him with a disciplinary violation. The district court granted
summary judgment to Defendants, concluding: there were no genuine issues of
material fact; and Defendants were entitled to qualified immunity.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-40116

      A summary judgment is reviewed de novo, applying the same standard as
the district court. E.g., Wheeler v. BL Dev. Corp., 415 F.3d 399, 401 (5th Cir.
2005). Proceeding pro se, Moore presents four issues.
      Moore asserts he was denied access to the courts because Gonzalez closed
a gate, resulting in a 20-minute delay in his attempts to reach the prison law
library. Moore failed to establish he was prevented by this delay from pursuing
a nonfrivolous legal claim. See Christopher v. Harbury, 536 U.S. 403, 415 (2002);
Brewer v. Wilkinson, 3 F.3d 816, 821 (5th Cir. 1993).
      Moore asserts Palacios and Gonzalez engaged in retaliation after he
threatened to sue Gonzalez for barring his library access, by filing a disciplinary
charge against Moore for grooming violations. Moore has not established any
intent by Defendants to retaliate against him. See Jones v. Greninger, 188 F. 3d
322, 324-25 (5th Cir. 1999). Additionally, he has not shown Defendants’ actions
would have been “capable of deterring a person of ordinary firmness from further
exercising his constitutional rights”. Morris v. Powell, 449 F.3d 682, 686 (5th
Cir.), cert. denied, 127 S. Ct. 596 (2006). As for Moore’s allegations of other
retaliatory actions taken against him, he has not either shown Palacios and
Gonzalez were involved in those actions or alleged a chronology of events
establishing causation. See Jones, 188 F.3d at 325.
      Moore also maintains Palacios and Gonzalez conspired with each other to
file the disciplinary report against him. Moore’s conclusional assertions of a
conspiracy are insufficient to give rise to a claim. See Babb v. Dorman, 33 F.3d
472, 476 (5th Cir. 1994).
      In his reply brief, Moore claims deficiencies in the prison mail system and
contends they are further evidence of attempts to retaliate against him and
violate his right of access to the courts. Because he did not raise these claims in
his opening brief, they are abandoned. See Cinel v. Connick, 15 F.3d 1338, 1345
(5th Cir. 1994) (citations omitted).


                                        2
                                No. 07-40116

      Moore has not shown the existence of a genuine issue of material fact
precluding summary judgment. See FED. R. CIV. P. 56(e). Consequently, the
judgment of the district court is AFFIRMED. Moore’s motion for counsel on
appeal is DENIED. See Ulmer v. Chancellor, 691 F.2d 209, 212-13 (5th Cir.
1982). Moore’s request for transcripts at government expense is also DENIED.
See Harvey v. Andrist, 754 F.2d 569, 571 (5th Cir. 1985).




                                      3